Citation Nr: 0917000	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
Posttraumatic Stress Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in a July 2008 
remand for a Travel Board hearing. The Veteran was afforded a 
January 2009 Travel Board hearing before the undersigned 
Veterans Law Judge. The hearing transcript is part of the 
record, and the case is ready for review. 

Because there is an October 2000 RO decision which 
constitutes a final denial of service connection for PTSD, 
this matter is characterized as a petition to reopen a 
service connection claim for PTSD for new and material 
evidence. Because the Board presently finds that the Veteran 
has submitted new and material evidence to reopen her claim 
of service connection for PTSD, no prejudice inures to the 
Veteran by the Board's consideration of this petition to 
reopen a claim last denied by rating decision dated in 
October 2000. See Meyer v. Brown¸9 Vet. App. 425, 431 (1996); 
Allday v. Brown, 7 Vet. App. 517, 533 (1995); Branham v. 
Derwinski, 1 Vet. App. 93 (1990).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. By an October 2000 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD; a timely notice of disagreement was not received to 
initiate an appeal from that determination.

2. Certain evidence received since the October 2000 rating 
decision is neither cumulative, nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD. 


CONCLUSIONS OF LAW

1. The October 2000 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
PTSD. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005). The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

In an October 2000 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD. The RO sent notice of the decision to the Veteran at 
her last address of record. A notice of disagreement was not 
received to initiate an appeal from that determination. 
Therefore, the October 2000 rating decision became final. 38 
U.S.C.A. § 7105(c).

In April 2003, the Veteran submitted a request to reopen her 
claim of entitlement to service connection for PTSD. When a 
claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In October 2000, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD because the 
Veteran failed to submit evidence of an in-service stressor.  

Since the October 2000 RO decision, the Veteran submitted 
statements and provided oral testimony regarding the details 
of her stressor. Also, there are VA treatment notes from 2003 
reflecting a PTSD diagnosis based in part on reported sexual 
assault during active service. The statements, testimony, and 
VA treatment notes are new because they were not previously 
of record. They are material since they relate to 
establishing an in-service stressor necessary to substantiate 
the claim. 

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

The petition to reopen the claim of entitlement to service 
connection for PTSD is granted. To this extent and to this 
extent only, the appeal is granted.


REMAND

In order for service connection for PTSD to be granted, there 
must be medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3). 

However, VA will not deny such claims without: (1) first 
advising veterans that evidence from sources other than a 
veteran's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. Id.

The regulation specifically provides that VA "may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred." Id. (Italics added). 

The Board finds that a VA examination is necessary before it 
may adjudicate the claim for service connection for PTSD. 38 
C.F.R. § 3.304(f).

VA treatment records, dated April 2003, reflect that the 
Veteran was diagnosed with PTSD. She reported to the VA 
physician that she was raped during service by a fellow 
service member. As part of treatment, she joined a women 
stress disorder group. In a May 2003 statement, the Veteran 
provided additional details that the rape occurred on 
assignment in Worms, Germany during 1979. She reported the 
incident, and was transferred to Miesau, Germany.

During the January 2009 Travel Board hearing, the Veteran 
testified that she was raped during active service. She 
reported the incident occurred in December 1979 and January 
1980 during service in Worms, Germany. She could not recall 
the assailant's name. She informed her supervisors about the 
rape and assaults because the assailant persisted in 
harassing her. No disciplinary action was taken against the 
assailant. The supervisors transferred her to Miesau, 
Germany. After the incident, the Veteran recalled being 
depressed.. She stated that she did not seek any psychiatric 
treatment following the incident, but consumed herself with 
work and started abusing drugs and alcohol. She stated that 
she began seeking rehabilitative treatment for drugs and 
alcohol abuse around 1990. She also testified that following 
service, a third rape occurred. Additionally, she reported 
incidences of sexual abuse prior to military service, but the 
psychological manifestations, such as depression or other 
PTSD symptoms, were not present until after she was assaulted 
during military service. 

The Veteran also stated that she reported the in-service rape 
to two senior-level non-commissioned officers - her unit 
first sergeant and a command sergeant major. She further 
stated that to her knowledge, the perpetrator of the alleged 
rape was not punished because he was near to retirement. She 
stated that she did not testify at any administrative or 
formal inquiry of the incident. 

The Board finds that a VA examination is necessary to obtain 
a mental healthcare provider's opinion on whether a rape 
occurred during the Veteran's military service. 
Although the following summary in no way relieves the 
examiner of reviewing the record in accordance with the 
remand directives below, the Board notes that the record 
reveals the following:

Service treatment records:

1.	In June 1977, the Veteran complained of depression;

2.	In February 1980, the Veteran was treated for an 
episode of lower abdominal and flank pain, and 
complained of an "itchy yellowish" vaginal 
discharge;

3.	During a March 1980 medical evaluation, the Veteran 
reported that she was then having, or once had, 
"frequent trouble sleeping;" "depression or 
excessive worry;" and "nervous trouble of any 
sort," which she recorded as occurring in Korea 
from February 1977 to November 1977, and in Germany 
from December 1979 to January 1980 - the military 
medical examiner noted that the Veteran had 
"situational depression;"

4.	In a March 1980 report of medical examination, the 
Veteran was noted to be "normal" on clinical 
psychiatric evaluation; 

5.	In April 1980, the Veteran complained of an 
inability to sleep at nights, and reported that she 
had recently returned from an emergency leave - she 
was diagnosed as having depression;

6.	In a June 1980 report of medical examination, the 
Veteran was noted to be "normal" on clinical 
psychiatric evaluation; 

7.	In a January 1983 pre-separation physical 
examination questionnaire, the Veteran denied then 
having, or ever having had, "frequent trouble 
sleeping;" "depression or excessive worry;" and 
"nervous trouble of any sort.

While serving on active military duty, the Veteran was 
promoted to Specialist Five E-5 and was discharged from 
active duty in March 1984 in that rank and pay grade; 
After she was discharged from active military duty in March 
1984, the Veteran enlisted in the US Army Reserve in October 
1984 and was discharged from the US Army Reserve in October 
1988. Post-active service, the Veteran was promoted to Staff 
Sergeant E-6 in June 1985 and to Sergeant First Class E-7 in 
October 1986.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran 
that she may submit any further 
information towards substantiation of the 
claimed stressor, including but not 
limited to evidence of any behavioral 
changes after the alleged rape, such as a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes. 

2.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD which is 
not evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  


3.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will schedule the 
Veteran for a VA examination by an 
appropriate mental healthcare provider. 
38 C.F.R. § 3.304(f). The following 
considerations will govern the 
examination:

(a) The entire claims file and a 
copy of this remand will be made 
available for review by the 
examiner. The examiner should 
acknowledge receipt and review of 
the claims file and the remand 
instructions in any report 
generated. 

(b) The examiner is asked to opine 
based on all the evidence of record 
and following an interview with the 
Veteran whether he or she believes a 
rape or sexual assault occurred 
during the Veteran's active service, 
and the examiner must state the 
medical and factual basis for such 
an opinion;.  

(c) If the examiner believes a rape 
or sexual assault occurred during 
active service, then he or she 
should comment on whether the 
Veteran currently has a PTSD 
diagnosis or other mental disorder 
as a result of the sexual assault, 
and the examiner must state the 
medical basis for such an opinion in 
accordance with current standards of 
the diagnoses of mental disorders; .  

(d) If the Veteran is found to have 
a current PTSD diagnosis or other 
mental disorder, the examiner should 
comment on the following:

(i) Whether the PTSD diagnosis 
or mental disorder is related 
to the in-service rape and 
sexual assault, as opposed to 
reported incidences of sexual 
assault occurring before and 
after military service.  

(ii) Whether the Veteran had a 
mental disorder preexisting 
military service as a result of 
prior sexual abuse reported at 
the January 2009 hearing and 
reflected in an April 2003 VA 
Psycho-social assessment. If 
so, the examiner must state 
whether the in-service sexual 
assault constituted an 
aggravation of the pre-existing 
mental disorder. 

(e) All opinions must be supported 
by both the factual bases of record 
and medical rationale. If the 
examiner is unable to give an 
opinion without resort to 
speculation, he or she must so 
state. 

4.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible. In 
particular, the RO/AMC should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO/AMC should implement 
corrective procedures. Stegall v. West, 
11 Vet. App. 268 (1998).




5.  After completion of the above, and 
any additional development of the 
evidence, the RO/AMC should review the 
record, to include all additional 
evidence, and readjudicate the claim. If 
applicable, the RO/AMC's attention is 
called to the law as to the presumption 
of soundness and aggravation of pre-
existing disorders, as noted in 38 U.S.C. 
§ 1111, VA must show by clear and 
unmistakable evidence (1) that the 
disease or injury existed prior to 
service and (2) that the disease or 
injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004). By "clear and unmistakable 
evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is 
that which is undebatable. Vanerson v. 
West, 12 Vet. App. 254 (1999).

If any benefits sought remain denied, the 
Veteran and her representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


